To the plaintiff's claim to recover a balance, which he claimed to be due him for services performed under a written contract, four defenses were pleaded, one of which, found true, was nonperformance of the contract by the plaintiff and its repudiation by the defendant for that reason.
The plaintiff has brought the evidence before us and asks that this finding be corrected as being against the evidence. We think that the evidence supports the finding by showing acts, conduct and declarations of the plaintiff clearly evidencing an intention on his part not to be bound by the contract, thus warranting the rescission of the contract by the defendant. The corrections asked for cannot, therefore, be made, and this ends the plaintiff's case, unless there were errors in the rulings on evidence as claimed by his counsel. This evidence tended to prove acts, conduct and declarations on the part of the plaintiff destructive of the purposes for which the contract was entered into, and was so clearly admissible as to render a further consideration of it useless.
The other questions discussed by the plaintiff refer to other aspects of the case and not to the issues upon which the case was decided. It is needless, therefore, to inquire into their merits, for if the rulings were erroneous they were harmless to the plaintiff.
   There is no error.